COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-07-431-CR


ERIC D. STONE                                                   APPELLANT

                                             V.

THE STATE OF TEXAS                                                   STATE

                                         ------------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                         ------------

                          MEMORANDUM OPINION 1

                                         ------------

                                  I. INTRODUCTION

     Appellant Eric D. Stone appeals from a conviction for aggravated sexual

assault of a child committed on or around November 1, 2001. Stone pleaded

guilty to two counts of aggravated sexual assault, and the jury assessed his

punishment at ninety-nine years’ confinement on each count. The trial court

imposed the punishment assessed by the jury and ordered the sentences to run


     1
         … See T EX. R. A PP. P. 47.4.
concurrently. Stone’s appellate counsel has filed an Anders brief asserting that

there are no grounds that could be argued successfully on appeal. See Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Because we hold that any

appeal from this case would be frivolous, we will grant counsel’s motion to

withdraw and affirm the trial court’s judgment.

                                 II. Anders Brief

      Stone’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In his motion, counsel avers

that he has conducted a professional evaluation of the record and, after a

thorough review of the applicable law, has reached the conclusion that there

are no arguable grounds to be advanced to support an appeal of this cause and

that the appeal is frivolous. In his brief, counsel has reviewed the history of the

case, including detailing the evidence presented. Counsel’s brief and motion

meet the requirements of Anders by presenting a professional evaluation of the

record demonstrating why there are no reversible grounds on appeal and

referencing any grounds that might arguably support the appeal. Id.; see Mays

v. State, 904 S.W .2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).

Stone was given the opportunity to file a pro se brief on his own behalf, but he

chose not to do so.




                                        2
      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); Mays, 904 S.W.2d at 923. Only then may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109
S. Ct. 346, 351 (1988).

      Because Stone entered an open plea of guilty, our independent review for

potential error is limited to potential jurisdictional defects, the voluntariness of

his plea, error that is not independent of and supports the judgment of guilt,

and error occurring after entry of the guilty plea. See Monreal v. State, 99
S.W.3d 615, 620 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656,

666–67 (Tex. Crim. App. 2000).

                                 III. C ONCLUSION

      We have carefully reviewed the appellate record and counsel’s brief. We

agree that the appeal is wholly frivolous and without merit. We find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827 (Tex. Crim. App. 2005). Therefore, we grant the motion to




                                         3
withdraw filed by Stone’s appellate counsel and affirm the trial court’s

judgment.




                                            SUE WALKER
                                            JUSTICE

PANEL F:     CAYCE, C.J.; WALKER and MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: July 3, 2008




                                   4